DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered. Currently, claims 1, 4, 6, 8-12, 15, 17 and 19-20 are pending.
Specification
The amendment filed 4/27/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Par. 54 was amended to remove previously added new matter. However, par. 54 was also amended to recite “two lines of first metal gaps 1019” and “two lines of second metal gaps 1023”, these new “lines” of metal gaps do not find support in the original disclosure. In specific, Fig. 3 shows one metal gap 1019 between left electrode 1011 and the dummy electrode 1022 and another metal gap 1019 between dummy electrode 1022 and right electrode 1011, the same applied to metal gaps 1023 in Fig. 4.  However, these gaps cannot be construed as “lines” because there is no shape to them, they are not even linear to deem the gap a line.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 1, 8-11 and 19 are objected to because of the following informalities:  
Claims 1, 8-11 and 19 use the term “first electrode” but this can be interpreted as “first electrode layer” or “one of the two first electrodes” for language consistency in the claim. 
Claims 1 and 11 recite the term “connection line” which appears to mean “a connection line between metal lines” and not connecting the blue and red subpixels (see instant Figs. 3-4).
Appropriate correction for consistency of language is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8-12, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. in US 2019/0204952 (hereinafter Han) in view of Moy et al. in US 2021/0026498 (hereinafter Moy).

Regarding claim 1, Han discloses a touch substrate (Han’s par. 17), comprising:
a touch region (Han’s Figs. 1-2 and par. 57: region with sensor 160), wherein the touch substrate comprises a first electrode layer (Han’s Figs. 4-5 and par. 102: see 161), a second electrode layer (Han’s Figs. 4-5 and par. 102: see 165), and a first insulating layer (Han’s Figs. 4-5 and par. 102: see 164), the first insulating layer is disposed between the first electrode layer and the second electrode layer (Han’s Figs. 4-5 and par. 102), and the first electrode layer and the second electrode layer are disposed in the touch region (Han’s Figs. 2-5: region with sensor 160);
wherein the first electrode layer (Han’s Figs. 4-5: see 161) comprises at least two first electrodes (Han’s Fig. 3 and par. 122: see 162 and 163, see also Fig. 11 and par. 198: 162/563-1/563-2) arranged spaced apart along a first direction (Han’s Figs. 3, 11: horizontal), the at least two first electrodes are insulated from each other (Han’s Figs. 3, 11 and par. 122, 197), the second electrode layer (Han’s Figs. 4-5: see 165)  comprises at least two second electrodes (Han’s Fig. 2 and par. 123: see 166 and 167)  arranged spaced apart along a second direction (Han’s Fig. 2: vertical), the at least two second electrodes are insulated from each other (Han’s Fig. 2 and par. 123), and the first direction is unparallel to the second direction (Han’s Figs. 2-3: horizontal vs. vertical);
wherein the first electrode (Han’s Figs. 4-5, 11: see 161) comprises a plurality of first metal lines (Han’s Figs. 3, 11: see plurality of diagonal left-leaning lines \) and a plurality of second metal lines (Han’s Figs. 3, 11: see plurality of diagonal right-leaning lines /); 
the first metal lines and the second metal lines are intersected (Han’s Figs. 3, 11: to form mesh) to form a plurality of first grid units (Han’s Figs. 3, 11); 
the second electrode (Han’s Figs. 4-5: see 165) comprises a plurality of third metal lines (Han’s Fig. 2: see plurality of diagonal left-leaning lines \) and a plurality of fourth metal lines (Han’s Fig. 2: see plurality of diagonal right-leaning lines /);
 the third metal lines and the fourth metal lines are intersected (Han’s Fig. 2: to form mesh) to form a plurality of second grid units (Han’s Fig. 2); 
four sub-pixels are enclosed in each first grid unit (Han’s Figs. 3, 11 and par. 121: see opening OP2/OP1 each accommodating a sub-pixel. More than four sub-pixels are in the grid formed by a layer 161); and
four sub-pixels are enclosed in each second grid unit (Han’s Fig. 2 and par. 121: see opening OP1 each accommodating a sub-pixel. More than four sub-pixels are in the grid formed by a layer 165).
Han fails to disclose the first metal lines comprising a plurality of bending portions.  However, in the same field of endeavor of metal mesh touch electrodes with opening for subpixels, Moy discloses the metal mesh including bending portions between adjacent subpixels (Moy’s Figs. 12 and par. 64: see notches). Therefore, it would have been obvious to one of ordinary skill in the art to include bending regions (notches) in Han’s first metal lines, in order to obtain the benefit of mitigate visibility of the metal mesh (Moy’s par. 24, 63).
By doing such combination, Han in view of Moy disclose:
wherein each of first metal lines (Han’s Figs. 3, 11: see plurality of diagonal left-leaning lines \) comprises a plurality of bending portions (Han’s Figs. 3, 11: each diagonal left-leaning line of the mesh includes a notch next to the sub-pixels upon combination with Moy’s Figs. 12 and par. 64), and each bending portion of each first metal line (Moy’s Figs. 12 and par. 64: notches) is disposed between one blue sub-pixel and one red sub-pixel adjacent to each other (Han’s Figs. 3, 11: see line between adjacent R and B which include notches in-between them per Moy’s Figs. 12 and par. 64) and perpendicular to a connection line between this blue sub-pixel and this red sub-pixel adjacent to each other (Moy’s Fig. 12: the horizontal part of the notch 1209/1219 is perpendicular to the vertical line between the red and green subpixel).

Regarding claim 11, Han in view of Moy disclose a display panel (Han’s par. 2), comprising a touch substrate as described for claim 1.

Regarding claims 4 and 15, Han in view of Moy further disclose wherein a line width of the first metal line (Han’s Figs. 3, 11: see plurality of diagonal left-leaning lines \) ranges from 0.1 um to 5 um (Han’s par. 114: 1.5um to 12um) and a line width of the second metal line (Han’s Figs. 3, 11: see plurality of diagonal right-leaning lines /) ranges from 0.1um to 5 um (Han’s par. 114: 1.5um to 12um), and a line width of the third metal line (Han’s Fig. 2: see plurality of diagonal left-leaning lines \) ranges from 0.1 um to 5 um (Han’s par. 113: 1.5um to 10um), and a line width of the fourth metal line (Han’s Fig. 2: see plurality of diagonal right-leaning lines /) ranges from 0.1 um to 5 um (Han’s par. 113: 1.5um to 10um).
It would also have been obvious to one of ordinary skill in the art that the width of the metal mesh line can be optimized from Han’s 1.5um to 12um (Han’s par. 113-114) to the claimed range of 0.1um to 5um because the claimed range overlaps Han’s range and therefore there is a prima facie case of obviousness (see MPEP 2144.05.I.).

Regarding claims 6 and 17, Han in view of Moy disclose wherein the first grid unit has a diamond shape or a square shape (Han’s Fig. 11: see diamond electrodes 563-1/563-2).

Regarding claims 8 and 19, Han in view of Moy disclose wherein the first electrode is a driving electrode , and the second electrode is a sensing electrode; or the first electrode is a sensing electrode (Han’s Figs. 3, 11 and par. 143: see 162 which bridges 167 and Figs. 6, 12 per par. 154: where 167 is sensing Rx), and the second electrode is a driving electrode (Han’s Figs. 3, 6, 11-12 and par. 154: see 166 which is driving Tx).

Regarding claim 9, Han discloses a touch circuit (Han’s par. 129-130), the first electrode (Han’s Figs. 4-5, 11: see 161) is connected to the touch circuit (Han’s par. 129-130 and see PAD in Figs. 3, 11)through a first electrode wire (Han’s Fig. 3 and par. 128), and the second electrode (Han’s Figs. 4-5: see 165) is connected to the touch circuit (Han’s par. 129-130 and see PAD in Fig. 2) through a second electrode wire (Han’s Fig. 2 and par. 128). 
Han fails to explicitly disclose the touch substrate comprising the touch circuit. However, because Moy does disclose the touch substrate comprising a touch circuit (Moy’s Fig. 2 and par. 29: see 224 and 225 on touchscreen 220), therefore, it would also have been obvious to one of ordinary skill in the art that Han’s touch substrate would comprise the touch circuit, in order to obtain the benefit of a single ASIC (Moy’s par. 29).

Regarding claim 10, Han in view of Moy disclose wherein the touch substrate (Han’s Figs. 4-5 and par. 65: see 110) further comprises a display layer (Han’s Figs. 4-5 and par. 71: see 132), a second insulating layer (Han’s Figs. 4-5 and par. 80: see 141), and a third insulating layer (Han’s Figs. 4-5: see 168), the second insulating layer is disposed between the first electrode layer and the display layer (Han’s Fig. 2: see 141 between 161 and 132), and the third insulating layer is disposed over the second electrode layer (Han’s Fig. 2: see 168 over 165).

Regarding claim 12, Han in view of Moy disclose wherein the display panel is a liquid crystal display (LCD) panel or an organic light-emitting diode (OLED) display panel (Han’s par. 4, 75).

Regarding claim 20, Han in view of Moy disclose a display device (Han’s par. 4), comprising the display panel of claim 11.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/            Primary Examiner, Art Unit 2621